            Case 5:19-cv-01269 Document 1 Filed 10/25/19 Page 1 of 4

                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

IDIANA MENDOZA AGUIRRE                           §
                                                 §
VS.                                              §                     C,A.NO. 5:19-cv-1269
                                                 §
WAL-MART STORES, INC.                            §                          JURY DEMANDED

             NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441

TO THE CLERK OF THE ABOVE ENTITLED COURT:

       Please take notice that Defendant, Wal-Mart Stores, Inc. (now known as Walmart Inc.)

hereby removes to the Court the state action described below.

       1.      On September 17, 2019, a civil action was commenced, in the 166th Judicial

District Court of Bexar County, Texas, entitled Idiana Mendoza Aguirre v. Wal-Mart Stores, Inc.;

Cause No. 2019C119535. A copy of Plaintiffs Original Petition is attached hereto as Exhibit A.

       2.      Service of summons and complaint was made on Defendant, Wal-Mart Stores, Inc.

by certified mail on September 25, 2019. Defendant, Wal-Mart Stores, Inc. (now known as

Walmart Inc.) first received a copy of said Petition on October 2, 2019. A copy of the Citation is

attached hereto as Exhibit B.

       3.      Defendant has filed an Original Answer, which is attached as Exhibit C, a Demand

for Jury Trial, which is attached as Exhibit D and a Notice of Filing of Removal to Federal Court,

attached as Exhibit E. Defendant has attached all process, pleadings, and orders in the State

Court action as required by 28 U.S.C. 1446(a).

                                JURISDICTION AND VENUE

4.     The action is a civil action of which this Court has original jurisdiction under Title 28

U.S.C. § 1332 (Diversity Jurisdiction), and is one which may be removed to this Court pursuant to

Title 28 U.S.C. § 1441. There is complete diversity of citizenship amongst the parties.

Defendant Wal-Mart Stores, Inc. (now known as Walmart Inc.) is incorporated under the laws of
             Case 5:19-cv-01269 Document 1 Filed 10/25/19 Page 2 of 4

the state of Delaware with its principal place of business in Bentonville, Arkansas1. As such,

Defendant Wal-Mart Stores, Inc. (now known as Walmart Inc.) is not a Texas citizen. Plaintiff is

a Texas citizen, with her residence in Bexar County, Texas.

        5.      The amount in controversy exceeds the sum of Seventy-five Thousand Dollars

($75,000.00), exclusive of interest and costs. Seepage 2 of Plaintff's Original Petition.

        7.      Venue is proper in the Western District of Texas, San Antonio Division because

this District and Division embrace the place in which the action is pending.

                                                   Dated: October 25, 2019

                                                   Respectfully submitted,

                                                   Daw & Ray
                                                   A Limited Liability Partnership

                                                     Is! WifIe cBen Daw, III
                                                   Willie Ben Daw, III; TBN: 05594050
                                                   Email: wbdaw@dawray.com
                                                   James K. Floyd; TBN: 24047628
                                                   Email: ifloyddawray.com
                                                   14100 San Pedro Ave., Suite 302
                                                   San Antonio, Texas 78232
                                                   (210) 224-3121 Telephone
                                                   (210) 224-3188 Facsimile

                                                   ATTORNEYS FOR DEFENDANT




1
 on February 1, 2018, Wal-Mart Stores, Inc., changed its name to Walmart Inc. The state of incorporation and
principal place of business is the same for both entities.
           Case 5:19-cv-01269 Document 1 Filed 10/25/19 Page 3 of 4

                               CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a true and correct copy of the above and
foregoing instrument has been served upon all known counsel of record by Electronic Service on
this 25I day of October, 2019.

Jason C Spencer                            Email: Jason@spencerandersonfirm.com
Travis R. Anderson                         Email: Travis@spencerandersonfirm.com
Spencer, Anderson, PLLC
4416 Ramsgate St. 202
San Antonio, Texas 78230


                                            /s! Willie (Ben cDaw, III
                                           Willie Ben Daw, III
            Case 5:19-cv-01269 Document 1 Filed 10/25/19 Page 4 of 4

                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

IDIANA MENDOZA AGUIRRE                        §
                                              §
VS.                                           §              C.A. NO.
                                              §
WALMART STORES, INC.                          §                  JURY DEMANDED

             INDEX OF DOCUMENTS FILED WITH REMOVAL ACTION


      (A)     Plaintiffs Original Petition

      (B)     Citation

      (C)     Defendant's Original Answer

      (D)     Defendant's Demand for Jury Trial

      (E)     Notice of Filing of Removal to Federal Court

      (F)     List of Counsel of Record
